Case 2:21-cr-20533-TGB-APP ECF No. 1, PageID.1 Filed 07/26/21 Page 1 of 7




                                                   Case: 2:21−mj−30368
                                                   Assigned To : Unassigned
                                                   Assign. Date : 7/26/2021
                                                   Description: RE: JAMAR JOPLIN
                                                   (EOB)
Case 2:21-cr-20533-TGB-APP ECF No. 1, PageID.2 Filed 07/26/21 Page 2 of 7
Case 2:21-cr-20533-TGB-APP ECF No. 1, PageID.3 Filed 07/26/21 Page 3 of 7
Case 2:21-cr-20533-TGB-APP ECF No. 1, PageID.4 Filed 07/26/21 Page 4 of 7
Case 2:21-cr-20533-TGB-APP ECF No. 1, PageID.5 Filed 07/26/21 Page 5 of 7
Case 2:21-cr-20533-TGB-APP ECF No. 1, PageID.6 Filed 07/26/21 Page 6 of 7
 Case 2:21-cr-20533-TGB-APP ECF No. 1, PageID.7 Filed 07/26/21 Page 7 of 7




July 26, 2021
